DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment to the claims overcame the rejections under 35 U.S.C. 112, made in the previous Office Action.

Response to Amendment
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive.  Applicant argued that the prior arts of record fail to teach “coordinating the at least two image projection systems of the plurality of image projection systems based on instructions determined by the location and the orientation of the first substrate that is detected”.  Examiner respectfully disagree.  In [0087], step 3), LAIDIG teaches detecting alignment marks on the substrate plate.  In step 6) of LAIDIG, it recites: “embeds the correction factors into the mask data that is being sent to the corresponding imaging unit. That is, the correction factors for every imaging unit may be different depending on the relative imaging locations on the substrate.”  This teaches coordinating the image projection systems since each system has its own correction factors in order to process the whole plate.  This also teaches “based on instructions determined by the location and the orientation of the first substrate that is detected” since the correction factors are based on relative imaging locations on the substrate which is based on the grid map generated using the detected alignment marks. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over LAIDIG et al. US 2013/0003029 (hereinafter LAIDIG) in view of Luttikhuis et al. US 2006/0132734 (hereinafter Luttikhuis) and Chen et al. US 2012/0026478 (hereinafter Chen).

Regarding claim 1, LAIDIG teaches: a method for real time coordination of image projection systems, sequentially comprising:
detecting a location and an orientation of the first substrate within the processing unit ([0087] - - step 3, detecting alignment marks on the substrate); 
activating at least two image projection systems of the plurality of image projection systems ([0087] - - SLM imaging units are image projection systems; Fig. 19, [0091] - - array of SLM imaging units); 
coordinating the at least two image projection systems of the plurality of image projection systems based on instructions determined by the location and the orientation of the first substrate that is detected ([0087], step 6 - - embedding correction factors in the mask data sent to imaging units; the correction factors for every imaging unit may be different depending on the relative imaging locations on the substrate which is based on the grid map generated using the detected alignment marks)
patterning the first substrate in the processing unit ([0056] - - lithography manufacturing process), the patterning comprising:
processing a plurality of graphical objects into a plurality of convex polygons to define a layout pattern to be formed on the first substrate (Fig. 11 [0078] - - partition mask data into multiple mask data patterns, one mask data pattern is shown as shaded area in Fig. 11, the shaded area is a square, square is a convex polygon); 
modifying the layout pattern based on the detected location and orientation of the first substrate ([0087] - - 6) to fine tune alignment accuracy, the 
performing a maskless photolithography process to form the layout pattern on the first substrate ([0056] - - lithography manufacturing process).

But LAIDIG does not explicitly teach: 
positioning a first substrate on a first stage of a plurality of stages, each stage moveable between a processing position located adjacent to a processing unit comprised of a plurality of image projection systems and a loading positon located away from the processing unit;
moving the first stage from the loading position to the processing position;

However, Luttikhuis teaches:
positioning a first substrate on a first stage of a plurality of stages, each stage moveable between a processing position located adjacent to a processing unit comprised of a plurality of image projection systems ([0068] - - the metroframe 13 is a processing unit, the metroframe includes an array of projection elements) and a loading 
moving the first stage from the loading position to the processing position (Fig. 4A-Fig. 4H, [0075]-[0079] - - the second chuck 5 is moved from the loading position to the metroframe for exposure);

LAIDIG and Luttikhuis are analogous art because they are from the same field of endeavor.  They all relate to maskless lithography system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by LAIDIG, and incorporating a plurality of stages, as taught by Luttikhuis.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve efficiency, as suggested by Luttikhuis ([0006]).

But the combination of LAIDIG and Luttikhuis does not explicitly teach: rotating the layout pattern;

However, Chen teaches: rotating the layout pattern ([0024] - - performing rotational factor corrections on the mask data patterns);

LAIDIG, Luttikhuis and Chen are analogous art because they are from the same field of endeavor.  They all relate to maskless lithography system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by the combination of LAIDIG and Luttikhuis, and incorporating rotating the layout pattern, as taught by Chen.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve imaging writer, as suggested by Chen ([0021]).

Claim 8 is substantially similar to claim 1 and is rejected for the same reasons and rationale as above.

Claim 15 is substantially similar to claim 1 and is rejected for the same reasons and rationale as above.

Regarding claim 2, the combination of LAIDIG, Luttikhuis and Chen teaches all the limitations of the base claims as outlined above. 

LAIDIG further teaches: performing a maskless photolithography process comprises moving the first substrate with respect to the at least two image projection 

Claim 9 is substantially similar to claim 2 and is rejected for the same reasons and rationale as above.

Claim 16 is substantially similar to claim 2 and is rejected for the same reasons and rationale as above.

Regarding claim 3, the combination of LAIDIG, Luttikhuis and Chen teaches all the limitations of the base claims as outlined above. 

Luttikhuis further teaches: there are two or more stages (Fig. 4A-Fig. 4K, [0072] – [0082], Abstract - - “Two or more movable chucks”).
LAIDIG, Luttikhuis and Chen are combinable for the same rationale as set forth.

Claim 10 is substantially similar to claim 3 and is rejected for the same reasons and rationale as above.

Claim 17 is substantially similar to claim 3 and is rejected for the same reasons and rationale as above.

Regarding claim 4, the combination of LAIDIG, Luttikhuis and Chen teaches all the limitations of the base claims as outlined above. 
LAIDIG further teaches: the detecting reads a distortion of the first substrate and determines instructions for the adjustment of the image projection systems ([0093] - - examine the unevenness of the substrate surface and adjust the SLM accordingly).

Claim 11 is substantially similar to claim 4 and is rejected for the same reasons and rationale as above.

Claim 18 is substantially similar to claim 4 and is rejected for the same reasons and rationale as above.

Regarding claim 5, the combination of LAIDIG, Luttikhuis and Chen teaches all the limitations of the base claims as outlined above. 
LAIDIG further teaches: the distortion of the first substrate is a local distortion ([0093] - - “positioning each SLM imaging unit corresponding to conditions of localized substrate surface”).

Claim 12 is substantially similar to claim 5 and is rejected for the same reasons and rationale as above.

Claim 19 is substantially similar to claim 5 and is rejected for the same reasons and rationale as above.

Regarding claim 6, the combination of LAIDIG, Luttikhuis and Chen teaches all the limitations of the base claims as outlined above. 
LAIDIG further teaches: activating the at least two image projection systems is selected from the group consisting of power on, testing, focusing, adjusting, moving the at least two image projection systems or any combination thereof ([0087] - - SLM imaging units are image projection systems; Fig. 19, [0091] - - array of SLM imaging units [0060] - - “On” state is activating or power on).

Claim 13 is substantially similar to claim 6 and is rejected for the same reasons and rationale as above.

Claim 20 is substantially similar to claim 6 and is rejected for the same reasons and rationale as above.

Regarding claim 7, the combination of LAIDIG, Luttikhuis and Chen teaches all the limitations of the base claims as outlined above. 
LAIDIG further teaches: the at least two image projection systems is an array of image projection systems, the array containing twenty-two image projection systems, wherein the image projection systems of the array are controlled in parallel (Fig. 7 shows an array containing 22 SLMs).

Claim 14 is substantially similar to claim 7 and is rejected for the same reasons and rationale as above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUHUI R PAN/Primary Examiner, Art Unit 2116